      Case 1:19-cv-00108-DAD-BAM Document 50 Filed 10/05/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

FRED FELEKI MARTINEZ,                              1:19-CV-00108-DAD-BAM (PC)
               Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
v.                                                PLAINTIFF FRED FELEKI MARTINEZ,
                                                  CDCR #G-36444, BY VIDEO
                                                  CONFERENCE (VIA ZOOM)
CALIFORNIA STATE PRISON
CORCORAN, et al.,                                 DATE: November 2, 2020
                  Defendants.                     TIME: 11:00 a.m.

        Fred Feleki Martinez, inmate, CDCR #G-36444, a necessary and material witness on his
own behalf in a Settlement Conference in this case on November 2, 2020, is confined at
California Medical Facility, 1600 California Drive, Vacaville, CA 95696, in the custody of the
Warden. In order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate to appear by video
conference (via Zoom) before Magistrate Judge Stanley A. Boone on November 2, 2020, at
11:00 a.m.

       ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to appear by video conference (via Zoom) at the time and place above, until
completion of court proceedings or as ordered by the court; and thereafter to return the inmate to
the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California Medical Facility

       WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to appear by video conference (via Zoom) at the time and place above, until
completion of the proceedings, or as ordered by the court; and thereafter to return the inmate to
the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated: October 5, 2020                   /s/ Barbara A. McAuliffe
                                 UNITED STATES MAGISTRATE JUDGE
